 VETERANS CAB CO. OF MEMPHIS, INC.[Text of Direction of Election omitted from publication.] T251''An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 26 within7 days -after the date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension of time to filethis list shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.VeteransCab Co.of Memphis,Inc.andGeneral Drivers, Salesmenand Warehousemen's Local No. 984, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Petitioner.'Case 26-RC-2587.June 13,1966'DECISION AND DIRECTION' OF ELECTIONUpon, a petition duly' filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer -James, D.Walpole, on ' February. 23, 1966.The HearingOfficer's rulings made at the -hearing are free from prejudicial errorand are hereby,, affirmed.Briefs; -have been filed by the Employerand- the Petitioner.2Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board- has delegated its powers in connection 'withthis -case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].--Upon: the entire record, in this case; :including, the briefs filed bythe parties, the Board finds:,"'1.The Employer is engaged in the business of furnishing taxicabservice,, in. Memphis, Tennessee, and owns more than ones. hundredtaxicabs; it contends that its operation is local in nature,.ithat.,thedrivers sought by the Petitioner are independent contractors, thatnone of the drivers satisfy the Board's jurisdictional standards, and,therefore, that the Board lacks, jurisdiction herein.We find, how-ever, for the reasons set forth below, that the drivers are employeesand not independent contractors.-At the hearing, the Employer took the position that, it was the,duty of the Petitioner to establish that the Employer was engagedin commerce, and did not submit any evidence relative to the juris-diction issue.,The Petitioner elicited testimony from employee wit-nesseswhich establishes that the Employer's gross revenue is inexcess of $500,000, the Board's standard for asserting jurisdictionIThe names of the parties appear as amended at the hearing.2 The Employer's request for oral argument is hereby denied because the record, in-cluding the briefs, adequatelypresentsthe issuesand the positionsof the parties159 NLRB No. 22. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDover retail enterprises, and, further, that about one-third of theEmployer's revenue is derived from pickups or deliveries at airports,bus stations, and railroad stations.Accordingly, we find, upon theentire record, that the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate the purposes of theAct to assert jurisdiction herein.32.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all the drivers whooperate taxicabs owned by the Employer.The Employer, althoughpresenting no witnesses at the hearing, contends that the drivers areindependent contractors who lease their taxicabs from the Employer.The record shows that the Employer owns more than one hundredtaxicabs, and enters into lease agreements with the individual driverswhich provide that the drivers are to operate as independent con-tractors,These lease agreements, however, require the drivers todeposit a $100 performance bond with .the Employer; to work 6 daysa week or pay the Employer a daily guaranty; to purchasegasolinefromthe Employer; and to notify the Employer when required togo beyond a 30-mile radius of the city.The lease agreements alsoprovide that the Employer will provide the insurance, maintenance,and upkeep for the taxicabs, and that taxicab assignment shall bethe Employer's prerogative.The Employer stores the taxicabs on its premises, and controls theadvertising which appears on them.The drivers, who are not per-mitted to drive for another company, are assigned to one of twoshifts, and are not permitted to change without the Employer'sapproval.Drivers begin their shift by signing a sign-out sheet.While they are free to solicitfareson their own, the Employer oper-ates a central dispatching office and taxicab stands throughout thecity.When a driver discharges a fare, he is required to proceed tothe nearest taxicab stand. If he refuses an order, he is subject toreprimand.Drivers are called in by the Employer when complaintsare lodged against them by customers; and, when a driver is involvedin an accident, he is required to call the Employer, who investigatesit.Upon completing their shifts, drivers pay the rent on the basisof time plus miles driven outside the city limits.The drivers paytheir own social security and other taxes.The Board has frequently held that, in determining the status ofpersons alleged to be independent contractors, the Act requires appli-cation of the "right of control" test.Where the person for whom8Union TaxiCorporation,130 NLRB814;Tropicana Products,Inc.,122 NLRB 121 VETERANS CAB CO. OF MEMPHIS, INC.253the services are performed retains the right to control the mannerand means by which the result is to be accomplished, the relationshipis one of employment; while, on the other hand, where control isreserved only as to the result sought, the relationship is that of anindependent contractor.The resolution of this question depends onthe facts of each case, and no one factor is determinative.We find upon the entire record that the drivers do not possess theindependence of action as to the manner and means of accomplishingtheir work which is an essential characteristic of an independentcontractor.We are aware that the evidence discloses some factorswhich may tend to point toward an independent contractor status,but none of these factors is alone determinative ,4 and even in com-bination they are not enough to override the more substantial factsin this case supporting our finding that the degree of control exer-cised by the Employer is such as to establish that the drivers areemployees within the meaning of the Act.5At the hearing, the Employer agreed that, if the drivers werefound to be employees, the unit as petitioned for was appropriate.Accordingly, we find that a unit of the following employees isappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All taxicab drivers at the Employer's Memphis, Tennessee, opera-tion, excluding all clerical employees, technical employees, mechanics,professionalemployees,watchmen, guards, and supervisors asdefined in the Act.6[Text of Direction of Election omitted from publication.] 7*Thus,we do not regard as determinative the fact that the written agreement defines therelationship as one of "independent contractor"(National Freight,Inc,153 NLRB 1536) ;that the Employer does not make payroll deductions and the drivers pay their own socialsecurity and other taxes(Frederick0.Glassd/b/aMiller Road Dairy,135 NLRB217, 220),that the drivers are free to solicit their own passengers In addition to com-plying with the Employer'sdispatch orders ; and that the Employer does not give thedrivers written driving instructions.5 Blue Cab Company and Village Cab Company,156 NLRB.489;Mound City Yellow CabCompany,132 NLRB 484.See alsoSouthern Cab Corporation,159 NLRB 248,issued onthe same day as the instant case.6The Petitioner would exclude Sullivan,Lawson, and Scroggins on the basis that theyare supervisors within the meaning of the Act, whereas the Employer asserted that Itwould Include them as employees in the event that the Board directs an election.Therecord indicates that these Individuals drive taxicabs about 95 percent of the time and,during approximately 5 percent of their time, Investigate accidents for the additionalcompensation involved.In addition,Sullivan takes over for the night manager on Sun-day nights,but there is no indication in the record that be exercises any managerialauthority.Accordingly,as these Individuals spend practically all their'time as driversand do not regularly exercise any statutory supervisory authority,we shall include themin the unit'+An election eligibility list, containing the names and addresses of 'all the eligible voters,must be filed by the Employer with the Regional Director for Region 26 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the electionNo extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear, Inc,156 NLRB 1236.